DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on March 11, 2022 are entered into the file. Currently, claims 1, 9, 11-12, 20, and 22 are amended, resulting in claims 1-22 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a light-transmissive protective layer” in line 7. The instant specification is silent as to a light-transmissive protective layer. The instant specification discusses the logo, design, or emblem being visible and a clear top coat, however these disclosures do not provide support for the entirety of “light-transmissive” which includes wavelengths of light other than visible (IR, UV, etc.). As such the limitation “a light-transmissive protective layer” is not supported by the instant specification.
Claim 1 also recites the limitation “a light-transmissive protective layer overlying and protecting the decorative layer and providing a decorative finish” in lines 7-8. The instant specification discloses a vehicle part having a layered, decorative finish (see e.g., paragraph [0011]), but is silent as to the protective layer specifically providing the decorative finish.
Claim 1 also recites the limitation “a light-transmissive protective layer … which together with an outer surface of the decorative layer form a logo, design, or emblem” in lines 7-9. The instant specification discloses at paragraph [0038] that it is the first layer and the decorative layer which may define the logo, design, or emblem. As such the instant specification is silent as to the protective layer and the outer surface of the decorative layer forming the logo, design, or emblem.
Claim 1 also recites the limitation “which is visible at the front of the part when lighting illuminates the decorative finish and the outer surface of the decorative layer from the front of the part” in lines 9-11. The instant specification is silent as to the logo, design, or emblem being visible at the front of the part when lighting illuminates the part.
Claims 2-11 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.
Claim 12 recites the same limitations as claim 1 identified above and therefore is rejected under 35 U.S.C. 112(a) for the same reasons presented with respect to claim 1 above.
Claim 13-22 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 12, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-10, 12, 14-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)1,2.
With respect to claims 1, 3-4, 6-7, and 9-10, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (decorative layer) (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (design visible at the front part) (see e.g., FIG. 7). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33).
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (decorative finish) (paragraph [0018]). The definition of “clear” is easily seen through; transparent (“clear” definition 2b; merriam-webster.com). The definition of “transparent” is having the property of transmitting light without appreciable scattering so that bodies lying beyond are clearly seen (“transparent” definition 1a; merriam-webster.com). Therefore, the ordinary artisan would recognize that a clear layer transmits visible light so that the bodies lying beyond are seen when light illuminates the part. Since the coating (protective layer) is a clear coat on the external face of the first sheet (decorative layer) (paragraph [0018]), the coating (protective layer) and first sheet (decorative layer) form the design.
The part being configured to be mounted in an interior of the vehicle defines the part by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Formella teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 8, Formella teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 12, 14-15, 17-18, and 20-21, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (design visible at the front part) (see e.g., FIG. 7). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). 
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed in claim above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (decorative finish) (paragraph [0018]). The definition of “clear” is easily seen through; transparent (“clear” definition 2b; merriam-webster.com). The definition of “transparent” is having the property of transmitting light without appreciable scattering so that bodies lying beyond are clearly seen (“transparent” definition 1a; merriam-webster.com). Therefore, the ordinary artisan would recognize that a clear layer transmits visible light so that the bodies lying beyond are seen when light illuminates the part. Since the coating (protective layer) is a clear coat on the external face of the first sheet (decorative layer) (paragraph [0018]), the coating (protective layer) and first sheet (decorative layer) form the design.
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).
The brace being configured to be mounted in an interior of the vehicle defines the part by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 12. See MPEP 2173.05(g). Formella teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 19, Formella teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


	


Claims 1-5, 7-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)3,4 in view of Nussbaum (US 4830892).
With respect to claims 1-5, 7, and 9-11, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem which is visible at the front part and the first layer and the decorative layer defining the logo, design, or emblem.
Nussbaum teaches molding or fascia trim, especially for automotive vehicles, having an insert with markings or indicia thereon and exhibiting three-dimensional characteristics (col. 1, lines 8-12). An indicia bearing insert it positioned within an aperture in the molding strip and a transparent overlayer is injected over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The indicia are viewable through the transparent overlayer and may be formed as three-dimensional raised indicia to exhibit aesthetic three-dimensional characteristics (col. 1, lines 40-59).
Since both Formella and Nussbaum teach molded composite structures for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered composite of Formella to comprise an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. The indicia would then be formed by the layer which contains the aperture (first layer or decorative layer) and the layer immediately below said layer (first layer or decorative layer).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]). Nussbaum also teaches injecting a transparent overlayer over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The definition of “clear” is easily seen through; transparent (“clear” definition 2b; merriam-webster.com). The definition of “transparent” is having the property of transmitting light without appreciable scattering so that bodies lying beyond are clearly seen (“transparent” definition 1a; merriam-webster.com). Therefore, the ordinary artisan would recognize that a clear layer transmits visible light so that the bodies lying beyond are seen when light illuminates the part. Since the clear top coat on the external face, the clear top coat and decorative layer of Formella in view of Nussbaum form a logo, design, or emblem.
The part being configured to be mounted in an interior of the vehicle defines the part by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Formella in view of Naussbaum teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 8, Formella in view of Nussbaum teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. 
    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 12-16, 18, and 20-22, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. The unidirectional carbon fiber prepreg material 57 (decorative layer) would form a design of parallel lines (see e.g., FIGs. 4-6). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]). Formella further teaches the hybrid composite product is produced by molding (paragraphs [0022]-[0036]; FIG. 11).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate). Additionally the prepreg material 57 (decorative layer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) (FIGs. 4-6).
Formella is silent as to the front surface of the decorative layer including a logo, design or emblem which is exposed at the front part and the first layer and the decorative layer defining the logo, design, or emblem.
Nussbaum teaches molding or fascia trim, especially for automotive vehicles, having an insert with markings or indicia thereon and exhibiting three-dimensional characteristics (col. 1, lines 8-12). An indicia bearing insert it positioned within an aperture in the molding strip and a transparent overlayer is injected over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The indicia are viewable through the transparent overlayer and may be formed as three-dimensional raised indicia to exhibit aesthetic three-dimensional characteristics (col. 1, lines 40-59).
Since both Formella and Nussbaum teach molded composite structures for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered composite of Formella to comprise an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. The indicia would then be formed by the layer which contains the aperture (first layer or decorative layer) and the layer immediately below said layer (first layer or decorative layer).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (paragraph [0018]). Nussbaum also teaches injecting a transparent overlayer over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The definition of “clear” is easily seen through; transparent (“clear” definition 2b; merriam-webster.com). The definition of “transparent” is having the property of transmitting light without appreciable scattering so that bodies lying beyond are clearly seen (“transparent” definition 1a; merriam-webster.com). Therefore, the ordinary artisan would recognize that a clear layer transmits visible light so that the bodies lying beyond are seen when light illuminates the part. Since the clear top coat on the external face, the clear top coat and decorative layer of Formella in view of Nussbaum form a logo, design, or emblem.
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).
The part being configured to be mounted in an interior of the vehicle defines the part by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 12. See MPEP 2173.05(g). Formella in view of Naussbaum teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 19, Formella in view of Naussbaum teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


	





Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-22 under 35 U.S.C. 112(8) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (of for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are overcome by Applicants amendments to the claims in the response filed March 11, 2022.
In light of the amendments to the claims new rejections under 35 U.S.C. 112(a) have been applied above.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive.
On page 6 of the response Applicant submits that the Examiner admits that Formella is silent as to the front surface of the decorative layer including a logo, design, or emblem which is exposed at the front of the part and that Nussbaum merely shows exterior molding or fascia trim secured to a side body of a vehicle and having an insert or indicia thereon.
The Examiner respectfully disagrees. It is noted that two embodiments of Formella were relied on in the above rejections. The first embodiment relied on FIG. 7 of Formella and addressed claims 1, 3-4, 6-10, 12, 14-15, and 17-21 and identified the veil 85 and the unidirectional carbon fiber prepreg material 83 as the decorative layer and stated that the unidirectional carbon fiber prepreg material 83 would form a design of parallel lines. In the first embodiment Formella teaches the front surface of the decorative layer including a logo, design, or emblem which is exposed at the front of the part. The second embodiment relied on FIGS. 4-6 of Formella and addressed claims 1-5, 7-16, and 18-22. It is only in reference to this second embodiment that Formella was identified as being silent as to the front surface of the decorative layer including a logo, design, or emblem which is exposed at the front part.
The Examiner agrees with Applicant that Naussbaum teaches material for a vehicle that has an insert or indicia thereon. As discussed in the rejection above, Nussbaum teaches molding or fascia trim, especially for automotive vehicles, having an insert with markings or indicia thereon and exhibiting three-dimensional characteristics (col. 1, lines 8-12). An indicia bearing insert it positioned within an aperture in the molding strip and a transparent overlayer is injected over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The indicia are viewable through the transparent overlayer and may be formed as three-dimensional raised indicia to exhibit aesthetic three-dimensional characteristics (col. 1, lines 40-59).
Since both Formella and Nussbaum teach molded composite structures for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layered composite of Formella to comprise an aperture (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to allow the insertion of indicia which may then be covered with a transparent overlayer. The indicia would then be formed by the layer which contains the aperture (first layer or decorative layer) and the layer immediately below said layer (first layer or decorative layer).
Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (paragraph [0018]). Nussbaum also teaches injecting a transparent overlayer over the insert, sealing the insert in place and forming an exposed surface which is smooth and continuous within the exposed surface of the molding strip (col. 1, lines 40-49). The definition of “clear” is easily seen through; transparent (“clear” definition 2b; merriam-webster.com). The definition of “transparent” is having the property of transmitting light without appreciable scattering so that bodies lying beyond are clearly seen (“transparent” definition 1a; merriam-webster.com). Therefore, the ordinary artisan would recognize that a clear layer transmits visible light so that the bodies lying beyond are seen when light illuminates the part. Since the clear top coat on the external face, the clear top coat and decorative layer of Formella in view of Nussbaum form a logo, design, or emblem.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented